Whiteield, C. J.,
delivered the opinion of the court.
The taxes were shown to have been paid by satisfactory evidence. The method of sale was illegal. The sheriff should have sold forty acres at a time. His testimony was simply explanatory of how the sale was conducted. It did not fall within the rule that an officer-may not impeach his official acts. See 1 Wigmore on Evidence, secs. 529, 530, 531. See, also, Mullins v. Shaw, 77 Miss., 900, 27 South., 602, 28 South., 958; Mixon v. Clevenger, 74 Miss., 67, 20 South., 148, is no authority to the contrary. A distinction is sought to be drawn by Chief Justice Si-iarkey in Woods v. American Life Insurance & Trust Co., 7 How., 632, where speaking of the competency of the testimony of a justice of the peace as to a notarial record made by him, he says: “A justice of the peace prob-. *345ably could not be allowed to falsify his own certificate for this would be to show his own malconduct and to deny an accredited act; but, when he is only called upon to explain the manner in which his certificate is given, the question is different.” That distinction, if found, would be enough, since all that the tax collector did was to explain the manner in which the sale was _ conducted. But it was .competent on broader grounds, as clearly shown by Wigmore, supra.

Reversed, and bill dismissed.